DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to the nucleotide sequence disclosure contained in this application for not complying with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 is withdrawn.  The replacement drawing for Figure 9A includes the requite sequence identifiers.
The rejection of claim(s) 41-56, under 35 U.S.C. 102(a)(2) as being anticipated by Angel (US10,662,410; earliest effective filing date granted is from provisional application 61/637,570 filed 4/24/2012), is withdrawn.  Angel does not disclose T cell or genetically modify the target DNA in at least 29.3%.
  The rejection of claim(s) 41-56, under 35 U.S.C. 102(a)(2) as being anticipated by Angel 2 (US 10,829,738 ; earliest effective filing date granted is from provisional application 61/637,570 filed 4/24/2012), is withdrawn.  Angel2 does not disclose T cell or genetically modify the target DNA in at least 29.3%.
The rejection of claim(s) 41, 47, and 49, under 35 U.S.C. 102(a)(1) as being anticipated by Tesson (Tesson et al. of record in IDS 3/11/2011), is withdrawn.  Tesson does not disclose T cell or genetically modify the target DNA in at least 29.3%.


Claim Rejections - 35 USC § 112/New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163(I)(B) states, “The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter…. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).”

At least 29.3%, at least 39.6%, at least 44.8%, and 49.2% are each individual ranges comprises 29.3% to 100%, 39.6% to 100%, 44.8% to 100% and 49.2% to 100%, respectively.
The specification, as originally filed, does not provide express description of these newly claimed ranges.  Table 8 (p. 67 of the specification) describes a T cell population transfected with two TALEN constructs, TALEN CD52_T02 + TALEN TRAC_T01, resulted in the data point of 29.3% CD52 negative cells, implicating that 29.3% of the transfected T cells population had CD52 TALEN-induced genetic modification in their CD52 gene.  In same transfected T cell population, 39.6% of the T cell population also had a TRAC TALEN-induced genetic modification in their TRAC gene.  Table 8 also describes that when another population of T cells were transfected with only the TALEN TRAC_T01, 44.8% of the transfected T cell comprising a TRAC TALEN-induced genetic modification in the TCR gene.  Table 8 also describes when another population of T cells were transfected with only the TALEN CD52_T02 , 49.2% of the transfected T cell population had T cells comprising a CD52 TALEN-induced genetic modification in the cells CD52 gene.  As such, the description of 29.3%, 39.6%, 44.8%, and 49.2% are individual data point for the use of different TALEN constructs and one combination of two TALEN constructs.  These individual data point species 
Thus the specification, as originally filed, fails to provide express or implicit descriptive support for the claimed genetic modification efficiency ranges because the four species of data points described by the claims are not predictably indicative of the remaining members comprised in the claimed ranges.  Therefore, the newly claimed genetic modification efficiency ranges constitute new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: The invention, as newly claimed, is a cell genetic modification method that requires a degree of genetic modification efficiency comprising transfecting T cells with mRNA constructs encoding half-TALENs that are transiently expressed and generated double stranded breaks in target DNA.
Breadth of Claims:  The claims recites “at least 29.3%” or “at least 39.6%”or “at least 44.8%”, or “at least 49.2%” of the T cells comprise a genetic modification of the target DNA.  Each are ranges comprising 29.3% to 100%, 39.6% to 100%, 44.8% to 
Specification Guidance and Working Examples:  The specification does not expressly describe any of the claimed ranges and relies upon data found in the working examples.  Table 4 of Example 1 (p. 62) describes six different TALENs having different DNA targets within the human GR gene.  Transfection of T lymphocytes with the six different GR TALENs resulted in 6 different % indel formation, ranging from 3.4% to 20.3% at 2 days and 9.8% to 24.9% at 7 days.  Table 8 on page 67 appears to be the data from which the claimed ranges were constructed.  However, 29.3%, 39.6%, 44.8%, and 49.2% are data points, not ranges, for structurally different TALENs (TALEN CD52_T02 and TALEN TRAC_T01) targeting structurally different parts of the genomic DNA and under different transfection conditions (i.e. transfection with one TALEN or both TALENs).  Percent CD52 or TCR negative cells indicates introduction of a disruption by said TALENs.  Double transfection resulted in fewer % CD52 negative cells and TCR-negative cells as compared to singly transfected cells with one or the other TALEN.  Further the cells that were double negative for both CD52 and TCR decreased drastically to 15.5%.
As such, the specification teaches that the efficiency of a TALEN induced genetic modification in a T lymphocyte is highly variable among different TALENs, the amount 
State of the Art:  As of the effective filing date of the application, Fahrenkrug (US 2012/0222143) states, “One of the barriers to making TALEN-modified livestock is that the efficiency of making a modification to an animal cell is only a few percent with conventional best practices” (top of paragraph 35), and “Another barrier to using TALENs to modify livestock is that TALEN-mediated modification of DNA in primary cells is difficult because the cells are unstable. Indeed, it is shown herein that frequency of TALEN-modified cells decreases significantly overtime in the absence of enrichment or selection methods.  Without being bound to a particular theory, it is theorized that DNA cleavage at non-intended sites can compromise the stability of the cell by inducing apoptosis or disabling non-target genes” (paragraph 36).  Thus consistent with the teachings of the specification, the art teaches a great degree of unpredictability in genetic modification efficiency of TALENS.
Thus overall, the claims lack enablement because both the specification and art teach that the claimed TALEN gene modification efficiency is unpredictable.  The specification fails to teach the claimed ranges and demonstrates inconsistency in genetic modification efficiencies that is consistent with the unpredictable nature of said efficiencies in the art.  Since neither the specification nor the art provide predictable specific guidance to the claimed genetic modification efficiencies, the claims lack enablement.


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632